 



Exhibit 10.1
RESOLUTIONS OF THE BOARD OF DIRECTORS OF
BANK OF GRANITE
     WHEREAS, effective January 1, 2005, Congress enacted new Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), which requires that,
by December 31, 2007, all nonqualified deferred compensation plans must be
updated to comply with these changes in the law; and
     WHEREAS, the Board of Directors of the Bank of Granite (“Bank”) wishes to
amend and restate the Bank of Granite Supplemental Executive Retirement Plan
(“Plan”) in order to bring the Plan into compliance with new Code Section 409A
     NOW THEREFORE, BE IT RESOLVED, that the Plan, as amended and restated in
substantially the form attached hereto, is hereby adopted; and
     FURTHER RESOLVED, that the appropriate officers of the Bank are hereby
authorized and directed to take such actions as they, in their sole discretion,
deem necessary in order to implement the foregoing resolutions.
SECRETARY’S CERTIFICATE
     I, Kirby A. Tyndall , Corporate Secretary of the Bank of Granite, do hereby
certify that the above resolutions were adopted by the Board of Directors of the
Bank of Granite at a meeting of the Board duly held on April 16, 2007.
Dated: April 16, 2007

                  /s/ Kirby A. Tyndall       Corporate Secretary           

 



--------------------------------------------------------------------------------



 



BANK OF GRANITE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
The Bank of Granite (the “Employer”) hereby amends and restates this
Supplemental Executive Retirement Plan (“Plan”), generally effective January 1,
2005, in order to bring the Plan into compliance with new Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
The Plan was originally established effective December 12, 1994 as a type of
unfunded, non-qualified deferred compensation plan known as an “excess benefit
plan” which provides additional retirement benefits for employees who
participate in the Bank of Granite Profit Sharing Plan (and each predecessor,
successor or replacement tax-qualified profit sharing plan and/or cash or
deferred arrangement sponsored by Employer) (the “Qualified Plan”), but whose
“annual additions” under such Qualified Plan (i.e., employee contributions,
Employer contributions and allocable share of Plan forfeitures) are limited by
Code Section 415 to an amount that is less than the amount that such individuals
otherwise would have received under the Qualified Plan if the Code Section 415
limitations did not apply. For example, in 2007 (i.e., the year in which the
Plan is being restated, even though the restatement is generally retroactively
effective to January 1, 2005, as permitted under the Code Section 409A
transition rules), the Code Section 415 limit on “annual additions” is $45,000.
The restatement of the Plan expands the scope of the Plan, effective January 1,
2007, to also be an unfunded “excess benefit plan” with respect to the annual
compensation limit imposed on participants in the Qualified Plan under Code
Section 401(a)(17). For example, in 2007, the total amount of annual
“compensation” that may be taken into account under the Qualified Plan is
limited to $225,000. Accordingly, effective January 1, 2007, the Plan shall also
be a “top hat plan” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), such that the Plan shall be operated
as an unfunded pension plan for the benefit of a select group of management or
highly compensated employees.
The Employer may also make additional discretionary contributions to this Plan
which are not linked to the Code Section 415 or 401(a)(17) limits.
ARTICLE I
DEFINITIONS
     1.1. “Account” shall mean an unfunded bookkeeping entry on the Employer’s
financial records established for the benefit of each Participant in this Plan.
A Participant’s Account shall be utilized solely as a device for the
determination and measurement of the amounts to be paid to the Participant
pursuant to the Plan. A Participant’s Account shall not constitute or be treated
as a trust fund of any kind.
     1.2. “Beneficiary” shall mean the person or persons that the Participant
has designated on a Beneficiary Designation Form (in substantially the form
attached hereto as Exhibit B) who will receive benefits under the Plan in the
event of the Participant’s death. If the

 



--------------------------------------------------------------------------------



 



Participant has not specifically designated any Beneficiary for purposes of the
Plan, then the beneficiary chosen by the Participant for purposes of the
Qualified Plan shall become Beneficiary for purposes of the Plan. In the event
no Beneficiary is named for purposes of either the Plan or Qualified Plan, then
the Beneficiary shall be the Participant’s estate.
     1.3. “Board” shall mean the Board of Directors of the Bank of Granite.
     1.4. “Committee” shall mean the committee appointed by the Board to
administer this Plan.
     1.5. “Change in Control” shall mean (i) a change in the ownership of the
Employer, (ii) a change in the effective control of the Employer, or (iii) a
change in the ownership of a substantial portion of the assets of the Employer,
as described below.
          (a) A change in the ownership of a corporation occurs on the date that
any one person, or more than one person acting as a group (as defined in
Proposed Treasury Regulations section 1.409A-3(g)(5)(v)(B)), acquires ownership
of stock of the Employer that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation. For these purposes, a change in
ownership will not be deemed to have occurred if no stock of the Employer is
outstanding.
          (b) A change in the effective control of the Employer occurs on the
date that either (i) any one person, or more than one person acting as a group
(as defined in Proposed Treasury Regulations section 1.409A-3(g)(5)(vi)(B))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Employer possessing 35 percent or more of the total voting power of the stock of
the Employer, or (ii) a majority of the members of the Employer’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Employer’s board
of directors prior to the date of the appointment or election, provided that
this sub-section “(ii)” is inapplicable where a majority shareholder of the
Employer is another corporation.
          (c) A change in a substantial portion of the Employer’s assets occurs
on the date that any one person or more than one person acting as a group (as
defined in Proposed Treasury Regulations section 1.409A-3(g)(5)(vii)(C))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Employer that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of (i) all of the assets of the Employer, or
(ii) the value of the assets being disposed of, either of which is determined
without regard to any liabilities associated with such assets. For all purposes
hereunder, the definition of Change in Control shall be construed to be
consistent with the requirements of Proposed Treasury Regulations section
1.409A-3(g)(5), except to the extent that such proposed regulations are
superseded by subsequent guidance.
     1.6. “Disability” shall mean the Executive:

2



--------------------------------------------------------------------------------



 



(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death, or last for a continuous period of not less than 12 months;
(b) by reason of any medically determinable physical or mental impairment which
can be expected to result in death, or last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Employer; or
(c) is determined to be totally disabled by the Social Security Administration.
     1.7. “Early Retirement Age” shall mean the date on which a Participant has
attained age 50 and completed at least six (6) full years of employment with the
Employer, measured from the Participant’s date of hire with the Employer. The
Committee shall have sole discretion to determine whether a Participant has
attained Early Retirement Age.
     1.8. “Early Retirement” means a Participant’s Separation from Service on or
after his Early Retirement Age.
     1.9. “Employer” shall mean the Bank of Granite, or any successor
corporation or other entity resulting from a merger or consolidation into or
with Employer or a transfer or sale of substantially all of the assets of
Employer.
     1.10. “Normal Retirement Age” shall mean age 65.
     1.11. “Normal Retirement” means a Participant’s Separation from Service on
or after his Normal Retirement Age.
     1.12. “Participant” shall mean an individual who (i) is part of a select
group of management or highly compensated employees of the Employer; (ii) is a
participant in the Qualified Plan (or any successor or replacement retirement
plan); and (iii) who has been notified by the Committee that he is eligible to
participate in this Plan.
     1.13. “Plan Year” shall mean the calendar year.
     1.14. “Qualified Plan Discretionary Contributions” shall mean the total of
all discretionary contributions, if any, made by the Employer during a calendar
year to the Qualified Plan.
     1.15. “Separation from Service” shall mean the Participant’s retirement or
termination of service or employment with the Employer under the conditions
described in this Section 1.15. No Separation from Service shall be deemed to
occur due to military leave, sick leave or other bona fide leave of absence if
the period of such leave does not exceed six months or, if longer, so long as
the Participant’s right to reemployment is provided by law or contract. If the
leave exceeds six months and the Participant’s right to reemployment is not
provided by law or by contract, then the Participant shall be have a Separation
from Service on the first date immediately following such six-month period.

3



--------------------------------------------------------------------------------



 



     The Participant shall not be treated as having a Separation from Service if
the Participant provides more than insignificant services for the Employer as a
common law employee of the Employer following the Participant’s actual or
purported termination of service or employment with the Employer. Services shall
be treated as being more than insignificant if such services are performed at an
annual rate that is at least equal to 20% of the services rendered by the
Participant for the Employer, on average, during the immediately preceding three
full calendar years of service or employment (or if employed less than three
years, such shorter period of employment) and the annual base compensation for
such services is at least equal to 20% of the average base compensation earned
during the final three full calendar years of service or employment (or if
employed less than three years, such shorter period of employment).
     Where the Participant continues to provide services to a previous employer
in a capacity other than as an employee (i.e., as an independent contractor), a
Separation from Service will not be deemed to have occurred if the Participant
is providing services at an annual rate that is 50% or more of the services
rendered, on average, during the immediate preceding three full calendar years
of employment (or if employed less than three years, such lesser period) and the
annual base compensation for such services is 50% or more of the annual base
compensation earned during the final three full calendar years of employment (or
if less, such lesser period).
     1.16. “Specified Employee” means, in the event the Employer or a corporate
parent is a publicly traded company, a key employee within the meaning of Code
Section 416(i) without regard to paragraph 5 thereof, determined in accordance
with Code Section 409A and Proposed Treasury Regulations Section 1.409A-1(i).
     1.17. “Supplemental Employer Discretionary Contribution” shall mean the
discretionary contribution made by the Employer to this Plan.
     1.18. “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152(a)); (ii) loss of the Participant’s property due to casualty; or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant’s control. The term “Unforeseeable
Emergency” shall be construed consistent with Code Section 409A and the Treasury
Regulations and other guidance issued thereunder.
ARTICLE II
ELIGIBILITY
     2.1. Eligibility. Eligibility to participate in this Plan shall be
determined in the sole discretion of the Committee. A list of Participants is
set forth in Exhibit A to this Plan.
ARTICLE III
CONTRIBUTIONS TO THE PLAN
     3.1. Determination of Contributions. Contributions to the Plan on behalf of
any Participant during any Plan Year shall consist of the amounts described in
Sections 3.2 and 3.3. The determination of the amount of any contribution shall
be made during or as soon as

4



--------------------------------------------------------------------------------



 



reasonably practicable following the end of any Plan Year. The Committee shall
credit the contributions to the Participant’s Account on an annual (or more
frequent) basis. Participants are always 100% vested in their Plan Accounts. The
Committee shall provide each Participant with an annual (or more frequent)
statement setting forth the value of the Participant’s Account balance.
     3.2. Supplemental Employer Contributions. The Supplemental Employer
Contribution to be credited to a Participant’s Account for a Plan Year shall
equal the difference between (i) and (ii) below. The Committee shall have
complete discretion in determining the amount of any such contribution,
notwithstanding the completion of annual or quarterly administration of the
Qualified Plan:
(i) The portion of the Qualified Plan Discretionary Contribution which would
have been allocated to the Participant’s Qualified Plan accounts, pursuant to
the terms of the Qualified Plan, without giving effect to any limitations
imposed by Code Sections 415 or 401(a)(17);
          LESS
(ii) The amount of the Qualified Plan Discretionary Contribution actually
allocated to the Participant’s Qualified Plan accounts.
     3.3. Discretionary Contributions. The Board may make additional
contributions to any Participant’s Account. The amounts of any such additional
contributions shall be determined by the Board in its sole discretion.
ARTICLE IV
DEFERRED COMPENSATION ACCOUNTS
     4.1. Participant Accounts. The Committee shall create and maintain an
Account for each Participant. On an annual or more frequent basis, the Committee
shall allocate to each Participant’s Account all current contributions to the
Plan, along with any interest or other earnings on each Participant’s Account.
     4.2. Investments. Each Participant’s Account shall be invested as
determined by the Committee, acting on behalf of the Employer. Such investments
shall be based on recommendations that each Participant provides to the
Committee from time to time on an Investment Election Form (in substantially the
form attached hereto as Exhibit D); provided, however, that the number and type
of investment alternatives available under the Plan shall be determined from
time to time by the Committee in its sole discretion.
     4.3. Participant’s Rights Unsecured; Subject to Claims of Creditors. The
Plan at all times shall be entirely unfunded and no provision shall at any time
be made with respect to the segregation of any assets of the Employer for
payment of any distributions pursuant the Plan. The right of a Participant or
any Beneficiary to receive a distribution under the Plan shall be equal to any
other unsecured claim against the general assets of the Employer, and neither
the Participant nor any Beneficiary shall have any rights in or against any
specific assets of the Employer. All amounts credited to Participant’s Accounts
shall constitute general assets of the

5



--------------------------------------------------------------------------------



 



Employer and may be disposed of by the Employer at such time and for such
purposes as it may deem appropriate.
ARTICLE V
DISTRIBUTIONS
     5.1. Normal or Early Retirement.
     (a) Time of Payment. Except for Disability, death, Unforeseeable Emergency,
or termination of the Plan in accordance with Section 7.2, a Participant’s
Account shall be distributed to a Participant upon the Participant’s Separation
from Service with the Employer at or after the Participant’s Normal or Early
Retirement Age. If the Participant’s Separation from Service occurs prior to the
Participant’s Normal or Early Retirement Age, distribution will be delayed until
the Participant attains Normal Retirement Age.
     Notwithstanding the preceding paragraph, if a Participant is a Specified
Employee on the date of his Separation from Service and such Separation from
Service occurs on or after the Participant’s Normal or Early Retirement Age,
distribution of the Participant’s Account shall begin on the first business day
of the seventh month after the Participant’s Separation from Service. If the
Participant is a Specified Employee on the date of his Separation from Service
and such Separation from Service occurs prior to the Participant’s Normal or
Early Retirement Age, distribution of the Participant’s Account shall begin on
the first business day of the month following the Participant’s attaining Normal
Retirement Age, provided that such starting date is at least six full months
after the Participant’s Separation from Service.
     If a Participant is not a Specified Employee on the date of his Separation
from Service, distribution of the Participant’s Account shall begin on the first
business day of the third month following Separation from Service (or if
Separation from Service occurs prior to the Participant’s Normal or Early
Retirement Age, the first business day of the third month following the
Participant’s attaining Normal Retirement Age).
     (b) Form of Payment. No later than the expiration of the transition period
under Code Section 409A for making written elections under this Plan in order to
bring the Plan into comply with Code Section 409A (i.e., December 31, 2007 or
such later date as provided by the Internal Revenue Service), the Participant
shall file with the Committee a Distribution Election Form (in substantially the
form attached hereto as Exhibit C) which specifies whether payment of the
Participant’s Account shall be made in the form of a lump sum or installment
distributions over a period not to exceed the Participant’s life expectancy (as
determined under applicable Internal Revenue Service rules). If the Participant
fails to timely specify a form of payment, then the Participant’s Account shall
be distributed in a lump sum.
     After the deadline for making Code Section 409A compliance elections, in
the event a Participant wishes to change the specified form of payment (e.g.,
from installments to lump sum or vice versa), the Participant may do so by
filing a subsequent Distribution Election Form with the Committee, provided
that:
     (i) the subsequent Distribution Election Form shall not be effective for at
least 12 months after the date on which the subsequent election is made;

6



--------------------------------------------------------------------------------



 



     (ii) except for payments upon the Participant’s death, Disability or upon
an Unforeseeable Emergency, the first of a stream of payments for which the
subsequent election is made shall be deferred for a period of not less than five
(5) years from the date on which such payment would otherwise have been made;
     (iii) for payments that were scheduled to be made on a specified date or to
commence under a fixed schedule, the subsequent election must be made at least
12 months before the date of the first originally scheduled payment.
     5.2. Disability. A Participant shall immediately receive a lump sum
distribution of his Plan Account as soon as practicable following the date on
which the Participant experiences a Disability. The Committee shall determine,
in its sole discretion, whether the Participant has experienced a Disability
and, if so, the effective date of such Disability.
     5.3. Death. If a Participant dies before Separation from Service, the
Participant’s Account will be paid in a lump sum to the Participant’s
Beneficiary(ies) no later than the first business day of the third month
following the date of the Participant’s death. If a Participant dies after
Separation from Service, but before the full distribution of the Participant’s
Account, distribution will continue to be made to the Participant’s
Beneficiary(ies) in the same manner as it was previously being made to the
Participant.
     5.4. Unforeseeable Emergency. In the event a Participant experiences an
Unforeseeable Emergency (as determined in the sole discretion of the Committee),
the Participant may request a lump sum distribution from his Plan Account equal
to the amount necessary to satisfy the immediate and heavy financial need,
including an amount necessary to pay any taxes owed upon the distribution of
such amount from the Participant’s Account. In order to request a distribution
due to Unforeseeable Emergency, the Participant must submit to the Committee an
Unforeseeable Emergency Distribution Form (in substantially the form attached
hereto as Exhibit E).
ARTICLE VI
ADMINISTRATION OF THE PLAN
     6.1. Administration by Employer. The Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof. The Committee may engage the services of outside counsel,
accountants, financial advisors and other such professional to assist it in its
administrative duties.
     6.2. General Powers of Administration. The Committee shall have authority
to control, interpret and manage the operation and administration of the Plan.
Any decision by the Committee denying a claim by a Participant or a Beneficiary
for benefits under the Plan shall be stated in writing and shall be delivered or
mailed to the Participant or Beneficiary. Such statement shall set forth the
specific reasons for the denial. In addition, Committee shall afford a
reasonable opportunity to the Participant or Beneficiary for a full and fair
review of the decision denying such claim.

7



--------------------------------------------------------------------------------



 



     6.3. Claims Procedures. Notwithstanding the above provisions of
Section 6.2, to the extent that ERISA may require specific procedures to be
followed in the event of a denial of a claim, such ERISA provisions will be
followed.
     6.4. Binding Arbitration. All disputes concerning denied benefits under the
Plan shall be settled by binding arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, using a single
arbitrator located in the general area of Hickory, North Carolina. Judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.
ARTICLE VII
AMENDMENT OF TERMINATION
     7.1. Amendment or Termination. Although Employer intends the Plan to be
permanent, the Employer reserves the right, in its sole discretion, to amend or
terminate the Plan. Any such amendment or termination shall be made pursuant to
a resolution of the Board.
     7.2. Effect of Amendment or Termination. No amendment or termination of the
Plan shall directly or indirectly reduce the balance of any Participant’s
Account below that existing as of the date of the Board resolution amending or
terminating the Plan. Subject to the requirements of Code Section 409A, in the
event of complete termination, the Plan shall cease to operate and the Employer
shall pay each Participant his Account in a lump sum within the time periods
specified below.
     (a) The Board may terminate the Plan within 12 months of a corporate
dissolution taxed under Code section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in each Participant’s gross income in the latest of
(i) the calendar year in which the Plan terminates; (ii) the calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the payment is administratively
practicable.
     (b) The Board may terminate the Plan within the 30 days preceding a Change
in Control (but not following a Change in Control), provided that the Plan shall
only be treated as terminated if all substantially similar arrangements
sponsored by the Employer are terminated so that the Participants and all
participants under substantially similar arrangements are required to receive
all amounts of compensation deferred under the terminated arrangements within
12 months of the date of the termination of the arrangements.
     (c) The Board may terminate the Plan provided that (i) all arrangements
sponsored by the Employer that would be aggregated with this Plan under Proposed
Treasury regulations section 1.409A-1(c) if any Participant covered by this Plan
was also covered by any of those other arrangements are also terminated; (ii) no
payments other than payments that would be payable under the terms of the
arrangement if the termination had not occurred are made within 12 months of the
termination of the arrangement; (iii) all payments are made within 24 months of
the termination of the arrangements; and (iv) the Employer does not adopt a new
arrangement that would be aggregated with any terminated arrangement under
Proposed Treasury regulations

8



--------------------------------------------------------------------------------



 



section 1.409A-1(c) if the same Participant participated in both arrangements,
at any time within five years following the date of termination of the
arrangement.
ARTICLE VIII
GENERAL PROVISIONS
     8.1. Independence of Other Benefit Plans. Participation in the Plan shall
in no way restrict or otherwise impact a Participant’s participation in any
other retirement benefit plan sponsored by the Employer.
     8.2. No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Employer or any other person or entity that the
assets of the Employer will be sufficient to pay any benefit hereunder.
     8.3. No Enlargement of Employee Rights. No Participant shall have any right
to receive a distribution of any contribution made under the Plan except in
accordance with the terms of the Plan. Establishment of the Plan shall not be
construed to give any Participant the right to be retained in the service of the
Employer.
     8.4. Spendthrift Provision. No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.
     8.5. Applicable Law. The Plan shall be construed and administered under the
laws of the State of North Carolina.
     8.6. Severability. In the event that any of the provisions of the Plan are
held to be inoperative or invalid by any court of competent jurisdiction, then:
(i) insofar as is reasonable, effect will be given to the intent manifested in
the provision held invalid or inoperative, and (ii) the validity and
enforceability of the remaining provisions of the Plan will not be affected
thereby.
     8.7. Incapacity of Recipient. If any person entitled to a distribution
under the Plan is deemed by the Employer to be incapable (physically or
mentally) of personally receiving and giving a valid receipt for any payment
pursuant to the Plan, then, unless and until claim therefore shall have been
made by a duly appointed guardian or other legal representative of such person,
the Employer may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Employer
and the Plan with respect to such payment.
     8.8. Corporate Successors. The Plan shall not be automatically terminated
by a Change in Control of the Employer. Should such Change in Control occur, the
Plan will be continued unless the transferee, purchaser or successor entity
specifically declines in writing to

9



--------------------------------------------------------------------------------



 



continue the Plan. In the event that the Plan is not continued by the
transferee, purchaser or successor entity, then the Plan shall terminate subject
to the provisions of Section 7.2 of the Plan.
     8.9. Unclaimed Benefits. Each Participant shall keep Employer informed of
his or her current address and the current address of his or her Beneficiary.
Employer shall not be obligated to search for the whereabouts of any person. If
the location of a Participant is not made known to Employer within a one
(1) year period after the date on which payment of the Participant’s Account is
first to be made, then payment may be made by the Employer to the Participant’s
Beneficiary instead. If, within one (1) additional year after such initial one
(1) year period, Employer is unable to locate any designated Beneficiary of the
Participant, then Employer shall have no further obligation to pay any benefit
under the Plan to such Participant or designated Beneficiary and any such
benefit shall be irrevocably forfeited.
     8.10. Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither Employer nor any individual acting as employee
or agent of Employer shall be liable to any Participant, former Participant or
other person for any claim, loss, liability or expense incurred in connection
with the Plan.
     8.11. Forfeiture of Benefits. Notwithstanding any other provision of the
Plan, should a Participant engage in theft, fraud, embezzlement or willful
misconduct causing significant property damage to Employer, then any benefits
payable to such Participant under the Plan will automatically be forfeited. The
determination of theft, embezzlement or willful misconduct will be made by the
Board in good faith, but such determination does not require an actual criminal
indictment or conviction prior to or after such decision. In any determination
of forfeiture pursuant to this Section 8.12, the Participant will be given the
opportunity to refute any such decision by the Board, but the Board’s decision
on the matter will be considered final and binding on the Participant and all
other parties.
     8.12. Gender. Words in the masculine gender shall include the feminine and
the singular shall include the plural, and vice versa, unless qualified by the
context.
     8.13. Headings. Any headings used herein are included for ease of reference
only, and are not to be construed so as to alter the terms hereof.
     8.14. Income and Employment Tax Withholding. Any withholding of taxes or
other amounts with respect to the contributions to, or earnings on, the
Participant’s Account that is required by federal, state or local law shall be
withheld from the Participant’s compensation from the Employer (if any) or from
the Participant’s Account before such amounts are distributed to the Participant
(e.g., any applicable FICA taxes under Code Section 3121(v)(2)).

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Plan has been amended and restated, generally
effective January 1, 2005.

            BANK OF GRANITE
    Date April 16, 2007  By:   /s/ Charles M. Snipes         Charles M. Snipes,
Chief Executive Officer  

11



--------------------------------------------------------------------------------



 



         

BANK OF GRANITE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT A

      Participant’s Name   Date of Participation
John A. Forlines, Jr.
  December 12, 1994
 
   
Charles M. Snipes
  December 12, 1994
 
   
Samuel M. Black
  January 2, 2007

12



--------------------------------------------------------------------------------



 



BANK OF GRANITE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT B — BENEFICIARY DESIGNATION FORM

                     
Participant Name:
          SSN:        
 
 
 
         
 
   
 
                   
Mailing Address:
                   
 
                     
 
                      City
  State       Zip Code

In accordance with the terms of the Bank of Granite Supplemental Executive
Retirement Plan (the “Plan”), I hereby designate the following Beneficiary(ies)
to receive any death benefits under the Plan:

                      PRIMARY BENEFICIARY:
 
                   
Name:
          % of Benefit:        
 
 
 
         
 
   
 
                   
Name:
          % of Benefit:        
 
 
 
         
 
   
 
                   
Name:
          % of Benefit:        
 
 
 
         
 
   
 
                    SECONDARY BENEFICIARY (if all Primary Beneficiaries
pre-decease the Executive):  
Name:
          % of Benefit:        
 
 
 
         
 
   
 
                   
Name:
          % of Benefit:        
 
 
 
         
 
   
 
                   
Name:
          % of Benefit:        
 
 
 
         
 
   

     This Beneficiary Designation hereby revokes any prior Beneficiary
Designation which may have been in effect and this Beneficiary Designation is
revocable.

             
 
Date
     
 
Participant    

13



--------------------------------------------------------------------------------



 



BANK OF GRANITE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT C — DISTRIBUTION ELECTION FORM

                     
Payee’s Name:
          SSN:        
 
 
 
         
 
   
 
                   
Mailing Address:
                   
 
                     
 
                      City
  State   Zip Code

         
Participant’s Date of Birth:
       
 
 
 
   

Distribution of a Participant’s Plan Account shall be made upon the earliest of
the Participant’s (i) death; (ii) disability; (iii) separation from service at
or after early retirement (age 50 with 6 full years of service);or
(iv) separation from service at or after normal retirement (age 65).
I hereby elect to receive my distribution in the manner indicated below:

o   A. Lump sum   o   B. Installment payments over a fixed period (please check
only one “Frequency” box below and fill in the number of years over which
payments should be made, which cannot exceed your life expectancy, as determined
under IRS rules)

Frequency: o monthly          o quarterly          o semi-annually          o
annually
Number of Years Over Which Payments Will Be
Made:                                        

             
 
Date
     
 
Participant (or Beneficiary)’s Signature    

14



--------------------------------------------------------------------------------



 



BANK OF GRANITE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT D — INVESTMENT ELECTION FORM

                     
Participant Name:
          SSN:        
 
 
 
         
 
   
 
                   
Mailing Address:
                   
 
                     
 
                      City
  State   Zip Code

I understand that I have the right to make recommendations to the Committee that
administers the Bank of Granite Supplemental Executive Retirement Plan (the
“Plan”) regarding how I want to invest the bookkeeping account (“Plan Account”)
established by the Committee under the Plan for my benefit, based upon those
investment vehicles that the Committee makes available under the Plan from time
to time. However, I also understand that the Committee is not required to follow
my recommendations and that my entire Plan Account is subject to the claims of
the Bank’s creditors until the Plan Account is distributed in full to me.
Accordingly, I hereby recommend to the Committee the following investments for
my Plan Account. I understand that I can change my investment recommendations
from time to time.

      % of Plan Account   Description of Investment Vehicle (for example, the
mutual fund name)
 
  Vanguard Interim-Term Bond Index
 
   Vanguard Long Term Bond Index
 
   Vanguard Total Bond Market Index
 
   Vanguard REIT Index
 
   Vanguard 500 Index
 
   Vanguard Growth Index
 
   Vanguard Large Cap Index
 
   Vanguard Mid Capitalization Index
 
   Vanguard Small Cap Index
 
   Vanguard Value Index
 
   Vanguard Life Strategy Conserv Growth
 
   Vanguard Life Strategy Income
 
   Vanguard Life Strategy Moderate Growth
 
   
 
   
Total = 100%
   

             
 
Date
     
 
Participant’s Signature    

15



--------------------------------------------------------------------------------



 



BANK OF GRANITE
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
EXHIBIT E — UNFORSEEABLE EMERGENCY DISTRIBUTION FORM

                     
Payee’s Name:
          SSN:        
 
 
 
         
 
   
 
                   
Mailing Address:
                   
 
                     
 
                      City
  State   Zip Code

I hereby request an immediate distribution from my Plan Account of
$                     due to unforeseeable financial emergency.
On the lines below, please describe the nature of the unforeseeable financial
emergency and why the amount requested is the appropriate amount necessary to
relief this financial need. Also, please provide any documentation you may have
to substantiate your claim and the amount needed to satisfy the financial need.
Note that if the financial emergency can be satisfied through reimbursement or
insurance compensation, it does not qualify for a financial hardship
distribution. Examples of financial hardship distributions include unexpected
illness of you, your spouse or dependents or loss of your property due to
casualty and other similar events. Purchasing a home or car or paying college
expenses does not qualify as an unforeseeable emergency under the IRS’s rules.
Note that you cannot repay financial hardship distributions to the Plan and that
amounts distributed to you are immediately taxed when paid to you.
My unforeseeable financial emergency is as follows:
 
 
 
 
 
 

             
 
Date
     
 
Participant (or Beneficiary)’s Signature    

16